                  Case 20-10746-LSS             Doc 184         Filed 05/08/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re
                                     Chapter 11
    RUDY’S BARBERSHOP HOLDINGS, LLC.
    et al 1                          Case No. 20-10746 (LSS)

                    Debtors                                  (Jointly Administered)


                                        NOTICE OF WITHDRAWAL
                                             [ECF No. 132]

            WEIGEL and PETERSEN, withdraw ECF No. 164 entitled Objection to Sale.

            Dated this 7th day of May 2020

                                                       Sternberg Thomson Okrent & Scher, PLLC

                                                                /s/ Craig S Sternberg
                                                       By
                                                            Craig S. Sternberg, WSBA No. 521
                                                            Sternberg Thomson Okrent & Scher, PLLC
                                                            2033 Sixth Avenue, Ste. 251
                                                            Seattle, WA 98121
                                                            206 386-5438 // FAX 206 374-2868
                                                            craig@stoslaw.com
                                                            Attorneys for Weigel and Petersen

                                       CERTIFICATE OF SERVICE


1
 The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.

                                                          -1-
              Case 20-10746-LSS        Doc 184      Filed 05/08/20    Page 2 of 2




       The undersigned does hereby declare under penalty of perjury that I served the following
described pleadings to all parties in interest receiving notices by CM/EMF:

                                Withdrawal of objection to sale

       DATED under penalty of perjury this 7th day of May 2020

                                                    /s/ Craig S. Sternberg

                                                    Craig S. Sternberg, WSBA No. 521




                                              -2-
